ORDER

PER CURIAM:
AND NOW, this 11th day of May, 2005, Frank Martino, III, having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated November 29, 2004; the said Frank Martino, III, having been directed on February 8, 2005, to in*621form this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Frank Martino, III, is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.